Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 1 of 19 Page ID #:13

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        05/25/2021
                                                                                                        CT Log Number 539624242
    TO:         Chuck Morici
                Ford Motor Company
                1 American Rd
                Dearborn, MI 48126-2798

    RE:         Process Served in California

    FOR:        Ford Motor Company (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                                  Jeff Dapra, Pltf. vs. Ford Motor Company, et al., Dfts.
    DOCUMENT(S) SERVED:                               Summons, Cover Sheet, Instructions, Complaint, Notice(s), Certificate,
                                                      Attachment(s)
    COURT/AGENCY:                                     Orange County - Superior Court - Santa Ana, CA
                                                      Case # 30202101201918CUBCCJC
    NATURE OF ACTION:                                 Product Liability Litigation - Lemon Law - 2018 Ford F-150, VIN#:
                                                      1FTFW1RG5JFA47067
    ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:                         By Process Server on 05/25/2021 at 14:22
    JURISDICTION SERVED :                             California
    APPEARANCE OR ANSWER DUE:                         Within 30 days after service (Document(s) may contain additional answer dates)
    ATTORNEY(S) / SENDER(S):                          Jim O. Whitworth
                                                      Law Offices of Jim O. Whitworth
                                                      7171 Warner Avenue
                                                      Suite B-134
                                                      Huntington Beach, CA 92647
                                                      714-841-0585
    ACTION ITEMS:                                     CT has retained the current log, Retain Date: 05/26/2021, Expected Purge Date:
                                                      05/31/2021

                                                      Image SOP

    REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                      818 West 7th Street
                                                      Los Angeles, CA 90017
                                                      877-564-7529
                                                      MajorAccountTeam2@wolterskluwer.com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 1 of 1 / MD
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 2 of 19 Page ID #:14



                                                         Cm)Wolters Kluwer

                      PROCESS SERVER DELIVERY DETAILS




Date:                   Tue, May 25, 2021

Server Name:            George Todd




Entity Served           FORD MOTOR COMPANY

Case Number             30-2021-01201918-CU-BC-C1C

J urisdiction           CA




                                 1 1
    Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 3 of 19 Page ID #:15
            Electronically Filed by Superior Court of California, County of Orange, 05/19/2021 08:42:53 PM.
   30-2021-01201918-CU-BC-CJC - ROA #4 - DAVID H. YAMASAKI, Clerk of the Court By Katie Trent, Deputy CSO1V1-100
                                                  SUMMONS                                                                FOR COURT USE ONLY
                                                                                                                     (SOLO PARA USO DE LA CORTE)
                                        (CITACION JUDICIAL)
 NOTICE TO DEFENDANTS:
(AVISO AL DEMANDADO):
 FORD MOTOR COMPANY;
 and DOES 1 through 50, inclusive,

 YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 JEFF DAPRA


   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  iAVISO! Lo han demandado. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su versiOn. Lea la informed& a
  continuacion.
      Tiene 30 0/AS DE CALENDARIO despues de que le entreguen esta citacien y papeles legales para presentar una respuesta por escrito en esta
  code y hacer que se entregue una copia al demandante. Una carte o una Ilamada telefOnica no lo protegen. Su respuesta por escrito tiene que estar
  en formato legal correct° si desea que procesen su caso en la code. Es posible que haya un fonnulario que usted pueda usar para su respuesta.
  Puede encontrar estos forrnularios de la code y mas informed& en el Centro de Ayuda de las Codes de California (1.~.sucorte.ca.gov), en la
  biblioteca de leyes de su condado o en la carte que le quede mas cerca. Si no puede pager la cuota de presentacien, pida al secreted° de la code
  que le dé un formulario de exenci& de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
  podra guitar su sue/do, dinero y bienes sin mas advertencia.
      Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
  remisiOn a abogados. Si no puede pager a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
  programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) o poniendose en contacto con la code o el
  colegio de abogados locales. AVISO: Parley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
  cualquier recuperaciOn de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
  pager el gravamen de la code antes de que la code pueda desechar el caso.
 The name and address of the court is:                                                                       CASE NUMBER
                                                                                                                           :   30-2021-01201918-CU-SC-CJC
                                                                                                            (Namero del Caso):
(El nombre y direcciOn de la code es):
                                                                                                                               J udge Fred W. Slaughter
 Superior Court of California, County of Orange
 700 Civic Center Drive West
 Santa Ana, CA 92701


The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
 JIM 0. WHITVVORTH (SBN222031) Phone:(714) 841-0585 Fax:(714) 845-9950
 LAW OFFICES OF JIM 0. WHIT1NORTH
 7171 Warner Avenue, Suite B-134, Huntington Beach, California 92647
 DATE:                                                                          Clerk, by                        6t(Q)14„
                                                                                                                        ,24                             , Deputy
            05419/2021              DAVID H. YAMASAKI, Clerk of the Court       (Secretano)                                                             (Adjunto)
(Fecha)
                                                                                                                                 Katie Trent
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatiOn use el formulario Proof of Service of Summons,(POS-010)).
                                             NOTICE TO THE PERSON SERVED: You are served
                                             1.    Das an individual defendant.
                                             2.  E as the person sued under the fictitious name of (specify):

                                             3.        on behalf of(specify):riord*thi
                                                  under:       CCP 416.10 (corporation)
                                                                                                 covph-y
                                                                                                     El             CCP 416.60 (minor)
                                                            El CCP 416.20 (defunct corporation)                El CCP 416.70 (conservatee)
                                                            El CCP 416.40 (association or partnership)         El CCP 416.90 (authorized person)
                                                            D  other (specify).
                                            4.     El by personal delivery on (date):
                                                                                                                                                           Page 1 of 1
  Form Adopted for Mandatory Use                                                                                                 Code of Civil Procedure §§ 412.20, 465
    Judidal Council of California
                                                                            SUMMONS                    American LegalNet, Inc.                     w ww.courtinfo.ca.gov
                                                                                                       www.FormsWorkflow.com
    SUM-100[Rev. July 1,20091
     Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 4 of 19 Page ID #:16
               Electronically Filed by Superior Court of California, County of Orange, 05/19/2021 08:42:53 PM.
 30-7021 012(11918 C11 RC CJC ROA it 3 DAvin H YAMASAKt, Ciprk of the Court Ry K,qtiP Trent, Deputy rid1M-010
 ATTORNEY OR PARTY VY1THOUT ATTORNEY (Name State Bar number, and address)                         FOR COURT USE ONLY
— JIM 0. WHITWORTH(SBN 222031)
  LAW OFFICES OF JIM 0. WHITWORTH
  7171 WARNER AVENUE,SUITE B-134
  HUNTINGTON BEACH,CA 92647
      TELEPHONE NO.: (714) 841-0585                         FAX NO. (714) 845-9950
 ATTORNEY FOR (Name): Plaintiff, JEFF DAPRA
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
     STREET ADDRESS 700 CIVIC CENTER DRIVE WEST
       MAILING ADDRESS
      CITY AND ZIP CODE      SANTA ANA 92701-4022
           BRANCH NAME       CENTRAL
     CASE NAME:
     JEFF DAPRA VS. FORD MOTOR COMPANY,et al.
                                                                                                                    CASE NUMBER:
       CIVIL CASE COVER SHEET      Complex Case Designation
F-1      Unlimited                 FT     Limited                                                                    30-2021-01201918-CU-BC-CJC
        (Amount                          (Amount               Ti    Counter         r7     Joinder
                                                                                                                     JUDGE: judge       Fred W. Slaughter
        demanded                         demanded is          Filed with first appearance by defendant
        exceeds $25,000)                 $25,000 or less)        (Cal. Rules of Court, rule 3.402)                    DEPT:

                                             Items 1-6 below must be completed (see instructions on page 2).
1.   Check one box below for the case type that best describes this case:
      Auto Tort                                             Contract                                       Provisionally Complex Civil Litigation
                                                                                                          (Cal. Rules of Court, rules 3.400-3.403)
     LIII    Auto (22)                                             Breach of contract/warranty (06)
             Uninsured motorist (46)                        1=1 Rule 3.740 collections (09)               LI Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property               El     Other collections (09)                 El Construction defect(10)
     Damage/Wrongful Death) Tort                            LII    Insurance coverage (18)                LI Mass tort (40)
           Asbestos (04)                                    LIII  Other contract(37)                      El Securities litigation (28)
             Product liability (24)                         Real Property                                          Environmental/Toxic tort (30)
             Medical malpractice (45)                       r-i   Eminent domain/Inverse                  El       Insurance coverage claims arising from the
     ET    Other PUPD/VVD (23)                                    condemnation (14)                                above listed provisionally complex case
                                                                                                                   types (41)
      Non-PI/PD/WD (Other) Tort                             LI    Wrongful eviction (33)
     LII
       Business tort/unfair business practice (07)          El
                                                         Other real property (26)                         Enforcement of Judgment
     LII
       Civil rights (08)                           Unlawful Detainer                                      I—I      Enforcement of judgment (20)
     = Defamation (13)                             = Commercial (31)                                          Miscellaneous Civil Complaint
     = Fraud (16)                                  = Residential (32)                                     El       RICO (27)
     = Intellectual property (19)                           =
                                                            I      Drugs (38)                             LIII     Other complaint (not specified above)(42)
     = Professional negligence (25)                         Judicial Review                               Miscellaneous Civil Petition
     = Other non-PI/PDNVD tort (35)                         El     Asset forfeiture (05)
                                                                                                          LII Partnership and corporate governance (21)
     Employment                                             El     Petition re: arbitration award (11)
                                                                                                          -
                                                                                                          1 1 Other petition (not specified above)(43)
     I    Wrongful termination (36)                         LII    Writ of mandate (02)
     r7 Other employment(15)                                LI     Other judicial review (39)
2.   This case -
               I 1 is I71 is not              complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
      factors requiring exceptional judicial management:
      a.        Large number of separately represented parties       d. El Large number of witnesses
      b.        Extensive motion practice raising difficult or novel e. El Coordination with related actions pending in one or more courts
                issues that will be time-consuming to resolve                in other counties, states, or countries, or in a federal court
      c. LIIIII Substantial amount of documentary evidence           f.      Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.I I monetary b.I            nonmonetary; declaratory or injunctive relief                                   c. I punitive
4. Number of causes of action (specify):   2-Breach of Express Warranty; Breach of Implied Warranty
5. This case El is ri is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may se form CM-015.)
 Date: May 18, 2021
JIM 0. WHITWORTH
                                   (TYPE OR PRINT NAME)                                                  (S    NATURE OF PARTY OR'ATTORNEY FOR PA TV)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceedi g (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. R *les of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                      Page 1 of 2
Form Adopted for Mandatory Use                                                                                         Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740:
  Judicial Council of California                            CIVIL CASE COVER SHEET                                             Cal. Standards of Judicial Administration, std. 3.10
  CM-010[Rev. July 1.20071                                                                                                                                   www.courtinfo.ca.gov
    Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 5 of 19 Page ID #:17

                                                                                                                                      CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     U ninsured Motorist (46)(if the                         Contract (not unlawful detainer             Construction Defect(10)
          case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort(40)
          motorist claim subject to                      Contract/Warranty Breach—Seller                 Securities Litigation (28)
          arbitration, check this item                       Plaintiff (not fraud or negligence)         Environmental/Toxic Tort(30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                             Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above)(41)
Tort                                                Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts)(09)                              Enforcement of Judgment(20)
          Asbestos Property Damage                       Collection Case—Seller Plaintiff                    Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                        County)
          Asbestos Personal Injury/
               Wrongful Death                                Case                                            Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                         domestic relations)
          toxic./environmental)(24)                      complex)(18)                                        Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice—                           Other Coverage                                         (not unpaid taxes)
                Physicians & Surgeons               Other Contract(37)                                       Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                      Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                              Other Enforcement of Judgment
                                                Real Property                                                     Case
    Other PUPD/VVD (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                          Miscellaneous Civil Complaint
               and fall)                                 Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                            above)(42)
               (e.g., assault, vandalism)           Other Real Property (e.g., quiet title)(26)
          Intentional Infliction of                                                                         Declaratory Relief Only
                                                         Writ of Possession of Real Property                           Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure
          Negligent Infliction of                                                                                harassment)
                                                         Quiet Title
               Emotional Distress                                                                           Mechanics Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                                                                    Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                 Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                               foreclosure)
                                                                                                            Other Civil Complaint
    Business Tort/Unfair Business               Unlawful Detainer                                               (non-tort/non-complex)
        Practice (07)                               Commercial (31)
                                                                                                    Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,             Residential (32)                                   Partnership and Corporate
         false arrest)(not civil                    Drugs (38)(if the case involves illegal                 Governance (21)
          harassment)(08)                                drugs, check this item; otherwise,            Other Petition (not specified
    Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above)(43)
          (13)                                  Judicial Review                                             Civil Harassment
    Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
    Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
    Professional Negligence (25)                    Writ of Mandate (02)                                         Abuse
         Legal Malpractice                              Writ—Administrative Mandamus                        Election Contest
         Other Professional Malpractice                 Writ—Mandamus on Limited Court                      Petition for Name Change
            (not medical or legal)                          Case Matter                                     Petition for Relief From Late
     Other Non-PUPD/WD Tort(35)                         Writ—Other Limited Court Case                            Claim
Employment                                                  Review                                          Other Civil Petition
    Wrongful Termination (36)                       Other Judicial Review (39)
    Other Employment(15)                                 Review of Health Officer Order
                                                         Notice of Appeal—Labor
                                                            Commissioner Appeals
CM-010[Rev. July 1, 2007)                                                                                                               Page 2 of 2
                                                    CIVIL CASE COVER SHEET
 Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 6 of 19 Page ID #:18
           Electronically Filed by Superior Court of California, County of Orange, 05/19/2021 08:42:53 PM.
30-2   1-01201918-CU-BC-CJC - ROA #2 - DAVID H. YAMASAKI, Clerk of the Court By Katie Trent, Deputy Clerk.




    Jim O. Whitworth (SBN 222031)
   jim@lemoncarhelp.com
 2 LAW OFFICES OF JIM 0. WHITWORTH
   7171 Warner Avenue, Suite B-134
 3 Huntington Beach, CA 92647
   (714)841-0585 - telephone
 4 (714)845-9950 - fax
 5     Attorneys for Plaintiff,
       JEFF DAPRA
 6
 7
 8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                        FOR THE COUNTY OF ORANGE,CENTRAL DISTRICT
10
11     JEFF DAPRA,                                       Case No.: 30-2021-01201918-CU-BC-CJC
12                    Plaintiff,
                                                         COMPLAINT RE VIOLATION OF THE
13            VS.                                        SONG-BEVERLY CONSUMER WARRANTY
                                                         ACT("ACT"){Civil Code §§ 1790 et seq.):
14     FORD MOTOR COMPANY;
       and DOES 1 through 50, inclusive,                  1.     BREACH OF EXPRESS WARRANTY
15                                                               OBLIGATIONS UNDER THE ACT;
                      Defendants.
16                                                        2.     BREACH OF IMPLIED WARRANTY
                                                                 OBLIGATIONS UNDER THE ACT
17
                                                                     Assigned for All Purposes
18                                                                   J udge Fred W. Slaughter
19
20            Plaintiff, JEFF DAPRA (hereinafter referred to as "DAPRA" or "PLAINTIFF"), hereby
21     alleges as follows:
22                                      GENERAL ALLEGATIONS
23                                 COMMON TO ALL CAUSES OF ACTION
24            1.      DAPRA is, and at all times herein mentioned was, an individual residing in the
25     state of California.
26     II-
27
28

                                                       -1 -
                                          DAPRA VS. FORD MOTOR COMPANY,et al.
                         COMPLAINT RE: VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 7 of 19 Page ID #:19




 1          2.     DAPRA is informed and believes and thereon alleges that Defendant, FORD
 2   MOTOR COMPANY (hereinafter referred to as "FMC"), is, and at all times herein mentioned
 3   was, a corporation duly licensed and/or authorized to conduct business in the state of
4    California.
 5          3.     a)       The true names and capacities, whether individual, corporate, associate,
6    or otherwise, of Defendant DOES 1 through 50, inclusive, are unknown to DAPRA, who
 7   therefore sues these Defendants by such fictitious names, and DAPRA will seek leave to
8    amend this Complaint to set forth their true names and capacities when ascertained.
9                  b)       DAPRA is informed and believes, and thereon alleges, that each of the
10   Defendants designated herein as a "DOE" is responsible in some manner for the events and
11   happenings herein referred to and caused injury and damage to DAPRA as herein alleged.
12          4.     a)       DAPRA is informed and believes, and thereon alleges, that at all times
13   herein mentioned, Defendants, and each of them, were the agents, servants, and/or
14   employees of each of their Co-Defendants.
15                 b)       DAPRA is informed and believes, and thereon alleges, that in doing the
16   things hereinafter alleged, Defendants, and each of them, were acting in the course and scope
17   of their employment as such agents, servants, and/or employees, and/or with the permission,
18   consent, knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.
19          5.     DAPRA is informed and believes and thereon alleges that Defendants FMC
20   and/or DOES 1 through 20, inclusive, and each of them (hereinafter individually and collectively
21   referred to as the "MANUFACTURER"), manufactured and/or distributed, in the United States
22   and the state of California, a consumer good identified as a 2018 FORD F-150 bearing vehicle
23   identification number 1FTFW1RG5JFA47067 (hereinafter referred to as the "SUBJECT
24   VEHICLE"), for its eventual sale or lease to retail buyers or lessees.
25          6.     At all times mentioned herein, the SUBJECT VEHICLE was, and is, a "new motor
26   vehicle" as defined at Civil Code § 1793.22(e)(2) of the Song-Beverly Consumer Warranty Act,
27   Civil Code §§ 1790 et seq. (hereinafter referred to as the "ACT"), in that said SUBJECT
28   VEHICLE was a new motor vehicle sold with the MANUFACTURER's new car warranty.

                                                      -2-
                                         DAPRA VS. FORD MOTOR COMPANY,et al.
                        COMPLAINT RE: VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 8 of 19 Page ID #:20




 1          7.     MANUFACTURER appended to the SUBJECT VEHICLE an express written
 2 "new car" warranty in which it warranted to perform any repairs or replacement of parts
 3   necessary to ensure that the SUBJECT VEHICLE and the components therein were free from
 4   all defects in material and workmanship, and to perform any adjustments necessary to maintain
 5   the utility of the SUBJECT VEHICLE and the parts, components, and various electrical and/or
6    mechanical systems contained therein.
 7          8.     DAPRA duly performed all the conditions on his part under the purchase contract
 8   and under each of the express warranties referenced above, except insofar as the acts and/or
 9   omissions of all Defendants herein, and each of them, as hereinafter alleged, prevented and/or
10   excused such performance.
11          9.     a)       DAPRA returned the SUBJECT VEHICLE to DEALER for repairs under
12   the   warranties     referenced    above    because     it   exhibited   defects,      nonconformities,
13   maladjustments, or malfunctions relating to the noise in engine.
14                 b)       Subsequently, the SUBJECT VEHICLE exhibited further and additional
15   defects, nonconformities, maladjustments, or malfunctions in the same components or
16   systems.
17          10.    a)       On each occasion on which the SUBJECT VEHICLE exhibited defects,
18   nonconformities, maladjustments, or malfunctions, as hereinabove described, DAPRA notified
19   MANUFACTURER, through DEALER or one of MANUFACTURER'S other authorized service
20   and repair facilities, within a reasonable time after DAPRA's discovery thereof.
21                 b)       On each occasion of notification, DAPRA attempted to invoke the
22   applicable warranties, demanding that the authorized repair facilities repair such non-
23   conformities pursuant to the warranties.
24          1 1.   a)       On each such occasion, Defendants, and each of them, represented to
25   DAPRA that they could and would make the SUBJECT VEHICLE conform to the applicable
26   warranties, and/or that they had successfully repaired the SUBJECT VEHICLE.
27
28   ///

                                                      - 3-
                                         DAPRA VS. FORD MOTOR COMPANY, et al.
                        COMPLAINT RE: VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 9 of 19 Page ID #:21




 1                  b)       However, Defendants, and each of them, failed to make the SUBJECT
 2   VEHICLE conform to the applicable warranties, despite a reasonable number of attempts to

 3   do so.
 4            12.   Subsequently, discovered that Defendants, and each of them, were unable or
 5   unwilling to make the SUBJECT VEHICLE conform to the applicable warranties.
 6                                        FIRST CAUSE OF ACTION
 7                   (Breach of Express Warranty Obligations Under the ACT)
 8                                  (Against FORD MOTOR COMPANY)
 9            13.   DAPRA re-alleges each and every paragraph contained in the GENERAL
10   ALLEGATIONS set forth hereinabove, and hereby incorporates them by this reference as
11   though fully set forth herein.
12            14.   The actions of Defendants, and each of them, in failing to perform the proper
13   repairs, parts replacements, and/or adjustments to make the SUBJECT VEHICLE conform to
14   the applicable express warranties constitute a breach of the express warranties that
15   MANUFACTURER provided to DAPRA, thereby breaching Defendants' obligations under the
16   ACT.
17            15.   a)       As the result of the actions of Defendants, and each of them, and pursuant
18   to the provisions of the ACT, DAPRA is entitled to replacement of the SUBJECT VEHICLE, or
19   restitution of the amount actually paid or payable under the contract, at DAPRA's option, plus
20   prejudgment interest thereon at the legal rate.
21                  b)       DAPRA will seek leave of the Court to amend this Complaint to set forth
22   the exact amount of restitution and interest, upon election, when ascertained.
23            16.   a)       As a further result of the actions of Defendants, and each of them, and
24   pursuant to the ACT, DAPRA has sustained and is entitled to incidental damages in an amount
25   yet to be determined, plus interest thereon at the legal rate.
26                  b)       DAPRA will seek leave of the Court to amend this Complaint to set forth
27   the exact amount of incidental damages when ascertained.
28   ///

                                                       -4-
                                          DAPRA VS. FORD MOTOR COMPANY,et al.
                         COMPLAINT RE: VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 10 of 19 Page ID #:22




 1          17.     a)       As a further result of the actions of Defendants, and each of them, and
 2   pursuant to the ACT, DAPRA has sustained and is entitled to consequential damages in an
 3   amount yet to be determined, plus interest thereon at the legal rate.
 4                  b)       DAPRA will seek leave of the Court to amend this Complaint to set forth
 5   the exact amount of consequential damages when ascertained.
 6          18.     a)       Defendants, and each of them, failed to perform the necessary repairs or
 7   service in a good and workmanlike manner.
 8                  b)       The actions taken by Defendants, and each of them, were insufficient to
 9   make the SUBJECT VEHICLE conform to the express warranties and/or proper operational
10   characteristics of like vehicles, all in violation of Defendants' obligations under the ACT.
11          19.     Although Defendants, and each of them, were unable to service or repair the
12   SUBJECT VEHICLE to conform to the applicable express warranties after a reasonable
13   number of attempts, Defendants failed to replace the SUBJECT VEHICLE or make restitution
14   to DAPRA in accordance with the ACT.
15          20.     Defendants, and each of them, knew of their obligations under the ACT but
16   intentionally failed or declined to fulfill them.
17          21.     The failure of Defendants, and each of them, to make the SUBJECT VEHICLE
18   conform to the applicable express warranties was willful, justifying an award of a Civil Penalty
19   as provided in the ACT in an amount not to exceed two (2)times DAPRA's actual damages.
20          22.     a)       DAPRA made demand upon MANUFACTURER for replacement or
21   restitution, pursuant to the ACT.
22                  b)       Defendants, and each of them, knew of their obligations under the ACT,
23   but, nevertheless, and despite DAPRA's demand, failed and refused to make restitution or
24   replacement according to the mandates of the ACT.
25          23.     a)       As a direct result of the actions of Defendants, and each of them, and in
26   pursuing DAPRA's claim, it was necessary for DAPRA to retain legal counsel.
27   ///
28   ///

                                                         -5-
                                          DAPRA VS. FORD MOTOR COMPANY,et al.
                         COMPLAINT RE: VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 11 of 19 Page ID #:23




 1                     b)       Pursuant to the ACT, DAPRA is entitled to the recovery of attorney's fees
 2   based upon actual time expended, and to the recovery of all costs and expenses reasonably
 3   incurred in pursuing this matter.
 4                                         SECOND CAUSE OF ACTION
 5                      (Breach of Implied Warranty Obligations Under the ACT)
 6                                           (Against All Defendants)
 7          24.        DAPRA re-alleges each and every paragraph contained in the GENERAL
 8   ALLEGATIONS set forth hereinabove, and hereby incorporates them by reference as though
 9   fully set forth at length herein.
10          25.        At the time that MANUFACTURER distributed the SUBJECT VEHICLE into
11   commerce, and at the time that DAPRA acquired the SUBJECT VEHICLE, Defendants, and
12   each of them, impliedly warranted that the SUBJECT VEHICLE was merchantable as provided
13   in the ACT.
14          26.        At the time that DEALER sold the SUBJECT VEHICLE, and at the time that
15   DAPRA acquired the SUBJECT VEHICLE, Defendants, and each of them, impliedly warranted
16   that the SUBJECT VEHICLE was merchantable as provided in the ACT.
17          27.        The SUBJECT VEHICLE was not merchantable, as evidenced by the defects,
18   nonconformities, maladjustments, and/or malfunctions as hereinabove alleged.
19          28.        a)       As the result of the actions of Defendants, and each of them, DAPRA has
20   sustained damage in the amount actually paid or payable under the contract, plus prejudgment
21   interest thereon at the legal rate.
22                     b)       DAPRA will seek leave to amend this Complaint to set forth the exact
23   amount thereof when ascertained.
24          29.        a)       As a further result of the actions of Defendants, and each of them, DAPRA
25   has sustained incidental damages in an amount yet to be determined, plus interest thereon at
26   the legal rate.
27                     b)       DAPRA will seek leave to amend this Complaint to set forth the exact
28   amount of incidental damages when ascertained.

                                                          -6-
                                             DAPRA VS. FORD MOTOR COMPANY,et al.
                            COMPLAINT RE: VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 12 of 19 Page ID #:24




 I          30.     a)        As a further result of the actions of Defendants, and each of them, DAPRA
 2   has sustained consequential damages in an amount yet to be determined, plus interest thereon
 3   at the legal rate.
 4                  b)        DAPRA will seek leave to amend this Complaint to set forth the exact
 5   amount of consequential damages when ascertained.
 6          31.     a)        As a direct result of the actions of Defendants, and each of them, and in
 7   pursuing DAPRA's claim, it was necessary for DAPRA to retain legal counsel.
 8                  b)        Pursuant to the ACT, DAPRA is entitled to the recovery of attorney's fees
 9   based upon actual time expended, and to the recovery of all costs and expenses reasonably
10   incurred in pursuing this matter.
11          WHEREFORE, DAPRA prays for judgment against Defendants, and each of them, as
12   follows:
13                    AS TO THE FIRST AND SECOND CAUSES OF ACTION
14          1.      For replacement or restitution, DAPRA's option, as required under the ACT;
15          2.      For incidental damages, according to proof;
16          3.      For consequential damages, according to proof;
17          4.      For prejudgment interest at the legal rate;
18          5.      For a civil penalty as provided in the ACT, in an amount not to exceed two (2)
19   times the amount of DAPRA's actual damages;
20          6.      For attorneys' fees based upon actual time expended, according to proof;
21          7.      For all costs and expenses of suit incurred; and,
22          8.      For such other and further relief as this Court may deem just and proper.
23                                                        Respectfully submitted,
24   DATED:       May 18, 2021                            LAW OFFICES OF JIM 0. WHITWORTH
25
26
                                                                   m 0. Whitworth, Esq.
27                                                              st‘ttorney for Plaintiff,
                                                               'JEFF DAPRA
28

                                                        - 7-
                                           DAPRA VS. FORD MOTOR COMPANY,et al.
                          COMPLAINT RE: VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
 Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 13 of 19 Page ID #:25

                                                                                          FOR COURT USE ONLY
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                                             _
STREET ADDRESS: 700W. Civic Center DRIVE
MAILING ADDRESS: 700W. Civic Center Drive
                                                                                            FILED
                                                                                      SUPERIOR COURT OF CALIFCRNIA
CITY AND ZIP CODE: Santa Ana 92701                                                         cOUNTY OF ORANGE
BRANCH NAME: Central Justice Center
PLANTIFF: Jeff Dapra
                                                                                         May 24, 2021
DEFENDANT: Ford Motor Company
                                                                                            Cleft of the Court
                                                                                         Sy: Katie Trent, Deputy
Short Title: DAPRA VS. FORD MOTOR COMPANY



                                                                               CASE NUMBER:
                             NOTICE OF HEARING                                 30-2021-01201918-CU-BC-CJC
                       CASE MANAGEMENT CONFERENCE                                                                             1


  Please take notice that a(n), Case Management Conference has been scheduled for hearing
  on 10/27/2021 at 08:45:00 AM in Department C64 of this court, located at Central Justice
  Center.

 Plaintiff(s)/Petitioner(s) to provide notice to all defendant(s)/respondent(s). Parties who file pleadings
 that add new parties to the proceeding must provide notice of the Case Management Conference to the
 newly added parties.


   IMPORTANT:Prior to your hearing date, please check the Court's website for the most current instructions
   regarding how to appear for your hearing and access services that are available to answer your questions.
   Civil Matters - httpsjiwww.occourts.orglinedia-re lationsicivil.html
   Probate/Mental Health - https://www.occoats.orgime dia-relationsiprobate-mental-hcalth.html


   IMPORTANTE: Antes de la fecha de su audiencia., visite el sitio web de la Corte para saber cuales son las
   instrucciones mas actuales para participar en la audiencia y tener acceso a los servicios disponibles para
   responder a sus preguntas.
   Ca sos Civiles - buns1
                        - /www occourts orwlmedia-rela tionslcivilltml
   Casos de Probate y Salud Mental - httpsliwww.occourts.orgimedia-relationsiprobate-mental-health.html


   QUAN TRONG: Tn.r6c ngay phien tôa cUa quY vi, vui long kiem tra trang mann- cita t6a An de' biet nhiing
          dan mai nhat ye cach ra hau phien toa cCia quY vi va tip can nhiing dich vu hien c6 de gial dap nhimg
   hithng ,
   thac mac ciia quy V.
   Van De Dan Su - https://www.occourts.orWmedia-relationslciviLntml
   Thit Tuc Di Chlic/Sirc Khoe Tinh Than - httpsilwww.occourts.orpfmcdia-relationsiprobate-mental-healthhtml.




                                            Clerk of the Court, By:   fititcelz,d                                  , Deputy




                                                                                                                    Page: 1
                                                    NOTICE OF HEARING
  Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 14 of 19 Page ID #:26


    SUPERIOR COURT OF CALIFORNIA, COUNTY OFORANGE
    Central Justice Center
    700 W. Civic Center DRIVE
    Santa Ana 92701

   SHORT TITLE: DAPRA VS. FORD MOTOR COMPANY



                                                                                           CASE NUMBER:
            CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                   30-2021-01201918-CU-BC-CJC

     I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Hearing has been
     placed for collection and mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid
     pursuant to standard court practices and addressed as indicated below. The certification occurred at Santa Ana,
     California, on 05/24/2021. Following standard court practice the mailing will occur at Sacramento, California on
     05/25/2021.



                                          Clerk of the Court, by:                                                     , Deputy
    LAW OFFICES OF JIM 0. WHITWORTH
    7171 WARNER AVENUE # B134
    H UNTINGTON BEACH, CA 92647




                                                                                                                           .Page: 2
                                    CLERK'S CERTIFICATE OF SERVICE BY MAIL
V3 1013a(June 2004)                                                                                 Code of Civil Procedure §CCP1013(a)
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 15 of 19 Page ID #:27




                                     SUPERIOR COURT OF CALIFORNIA
                                          COUNTY OF ORANGE


                             ALTERNATIVE DISPUTE RESOLUTION(ADR)
                                    INFORMATION PACKAGE


    NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

    Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
    ADR Information Package along with the complaint and/or cross-complaint.

                                     California Rules of Court —Rule 3.221
                             Information about Alternative Dispute Resolution(ADR)

   (a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
    an ADR Information Package that includes, at a minimum, all of the following:

       (I) General information about the potential advantages and disadvantages of ADR
       and descriptions of the principal ADR processes.

       (2) Information about the ADR programs available in that court, including citations to
        any applicable local court rules and directions for contacting any court staff
        responsible for providing parties with assistance regarding ADR.

       (3) Information about the availability of local dispute resolution programs funded
        under the Dispute Resolutions Program Act (DRPA), in counties that are
        participating in the DRPA. This information may take the form of a list of the
        applicable programs or directions for contacting the county's DRPA coordinator.

       (4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
        process.

   (b) A court may make the ADR Information Package available on its website as long as
    paper copies are also made available in the clerk's office.

   (c) The plaintiff must serve a copy of the ADR Information Package on each defendant
    along with the complaint. Cross-complainants must serve a copy of the ADR
    Information Package on any new parties to the action along with the cross-complaint.




    L I 200 Rev. Dec. 2019                                                                 Page 1 of4
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 16 of 19 Page ID #:28




                                   SUPERIOR COURT OF CALIFORNIA
                                        COUNTY OF ORANGE

                                                ADR Information

    Introduction.

    Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
    The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
    resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
    a trial. ADR can also give people more opportunity to determine when and how their dispute will be
    resolved.

    BENEFITS OF ADR.

    Using ADR may have a variety of benefits, depending on the type of ADR process used and the
    circumstances of the particular case. Some potential benefits of ADR are summarized below.

    Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
    months, even weeks, while bringing a lawsuit to trial can take a year or more.

    Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
    they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

    Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
    shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
    their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
    fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
    allow the parties to choose an expert in a particular field to decide the dispute.

    Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
    example, an experienced mediator can help the parties effectively communicate their needs and point of
    view to the other side. This can be an important advantage where the parties have a relationship to
    preserve.

    Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
    happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
    find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
    advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
    outcome.

    I mprove Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as problem-
    solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to produce
    happier clients and thus generate repeat business from clients and referrals of their friends and associates.

    DISADVANTAGES OF ADR.

    ADR may not be suitable for every dispute.

    Loss of protections. If ADR is binding, the parties normally give up most court protections, including a
    decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
    appellate court.


    L I 200 Rev. Dec. 2019                                                                               Page 2 of4
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 17 of 19 Page ID #:29




    Less discovery. There generally is less opportunity to find out about the other side's case with ADR
    than with litigation. ADR may not be effective if it takes place before the parties have sufficient
    information to resolve the dispute.

    Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
    through ADR,the parties may have to put time and money into both ADR and a lawsuit.

    Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
    time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
    a dispute is in an ADR process.

    TYPES OF ADR IN CIVIL CASES.

    The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
    conferences.

    Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
    each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
    of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
    means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
    Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
    parties are free to request a trial if they do not accept the arbitrator's decision.

        Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
        want another person to decide the outcome of their dispute for them but would like to avoid the
        formality, time, and expense of a trial. It may also be appropriate for complex matters where the
        parties want a decision-maker who has training or experience in the subject matter of the dispute.

        Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
        their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
        arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
        evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
        more favorable result at trial than in arbitration, there may be penalties.

    Mediation. In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
    acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
    communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
    with the parties.

        Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
        parties have a relationship they want to preserve. So when family members, neighbors, or business
        partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
        emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
        them communicate with each other in an effective and nondestructive manner.

        Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
        parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
        parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
        the parties have a history of abuse or victimization.

    Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
    person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
    each party's evidence and arguments and about how the dispute could be resolved. The evaluator is


    L I200 Rev. Dec. 2019                                                                                Page 3 of4
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 18 of 19 Page ID #:30




    often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
    parties typically use it as a basis for trying to negotiate a resolution of the dispute.

         Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
         appropriate in cases in which there are technical issues that require special expertise to resolve or
         the only significant issue in the case is the amount of damages.

         Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
         appropriate when there are significant personal or emotional barriers to resolving the dispute.

    Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
    of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
    "settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
    not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
    case and in negotiating a settlement. Settlement conferences are appropriate in any case where
    settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
    for trial.

    ADDITIONAL INFORMATION.

    In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
    of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
    a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
    likely to resolve your dispute.

    To locate a dispute resolution program or neutral in your community:
        •    Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
             1 -800-852-5210
        •    Contact the Orange County Bar Association at (949)440-6700
        •    Look in the telephone directories under"Arbitrators" or"Mediators"

    Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
   (DRPA). For information regarding DRPA,contact:
        •     OC Human Relations (714) 480-6575, mediator@ochumanrelations.org
        •      Waymakers (949) 250-4058

    For information on the Superior Court of California, County of Orange court ordered arbitration program,
    refer to Local Rule 360.

    The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
   (ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
   $300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
    panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
    information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
    programs is available on the Court's website at www.occourts.org.




    L I200 Rev. Dec. 2019                                                                               Page 4 of4
Case 8:21-cv-01162-CJC-JDE Document 1-1 Filed 07/06/21 Page 19 of 19 Page ID #:31



 ATTORNEY OR PARTY WITHOUT ATTORNEY:           STATE BAR NO.:                                   FOR COURT USE ONLY
 N AME:
 FIRM NAME:
 STREET ADDRESS:                                                                             For your protection
 CITY:                                         STATE:             ZIP CODE:                  and privacy, please
 TELEPHONE NO.:                                FAX NO.:                                      press the Clear This
 E-MAIL ADDRESS:
                                                                                             :Form button after you
 ATTORNEY FOR (name):
                                                                                             are done printing this
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                              form.
JUSTICE CENTER:
CI Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
0 Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
0 Harbor —Newport Beach Facility —4601 Jamboree Rd., Newport Beach, CA 92660-2595
0 North— 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500
0 West —8141 13'" Street, Westminster, CA 92683-4593

 PLAINTIFF/PETITIONER:

 DEFENDANT/RESPONDENT:
                                                                                           CASE NUMBER:
 A LTERNATIVE DISPUTE RESOLUTION (ADR)STIPULATION                                                                     •




 Plaintiff(s)/Petitioner(s),



 and defendant(s)/respondent(s),



 agree to the following dispute resolution process:

    Mediation

    Arbitration (must specify code)
                       Under section 1 141 . 1 1 of the Code of Civil Procedure
                   LII Under section 1280 of the Code of Civil Procedure
 fl Neutral Case Evaluation
 The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
 was referred, whichever is sooner.

    I have an Order on Court Fee Waiver(FW-003) on file, and the selected ADR Neutral(s) are eligible to
 provide pro bono services.

    The ADR Neutral Selection and Party List is attached to this Stipulation.

 We understand that there may be a charge for services provided by neutrals. We understand that participating in
 an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.


 Date:
                                  (SIGNATURE OF PLAINTIFF OR ATTORNEY)              (SIGNATURE OF PLAINTIFF OR ATTORNEY)



 Date:
                                 (SIGNATURE OF DEFENDANT OR ATTORNEY)               (SIGNATURE OF DEFENDANT OR ATTORNEY)


                               ALTERNATIVE DISPUTE RESOLUTION (ADR)STIPULATION
 A pproved for Optional Use                                                                    California Rules of Court, rule 3.221
 L 1270(Rev. March 2019)
